Citation Nr: 0510685	
Decision Date: 04/14/05    Archive Date: 04/27/05

DOCKET NO.  03-28 345	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to an increased rating for right otitis media 
status-post tympanoplasty, currently evaluated as 10 percent 
disabling. 


REPRESENTATION

Veteran represented by:	Military Order of the Purple 
Heart of the U.S.A.


ATTORNEY FOR THE BOARD

A. Jaeger, Associate Counsel


INTRODUCTION

The veteran served on active duty from June 1976 to June 
1979. 

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision issued in October 
2002 by the Department of Veterans Affairs (VA) Regional 
Office (RO) in Detroit, Michigan.  

In the veteran's September 2003 substantive appeal (VA Form 
9), he indicated that he wished to be scheduled for a Board 
hearing in Washington, D.C.  Thereafter, in May 2004, he was 
notified that his personal hearing was scheduled for July 12, 
2004, before a Veterans Law Judge in Washington, D.C.  
Documentation dated in June 2004 from the veteran's 
representative indicates that the veteran was no longer able 
to attend his scheduled Board hearing.  As such, the 
veteran's request for a Board hearing is considered 
withdrawn.  38 C.F.R. § 20.702(e) (2004).

In the veteran's September 2003 statement submitted with his 
substantive appeal, he indicates that he is dizzy and off 
balance everyday as a result of the constant drainage of his 
right ear.  In the veteran's representative's Informal 
Hearing Presentation, dated in August 2004, he argues that 
the evidence of record indicates the presence of bone loss, 
labyrinthitis, and possible facial nerve paralysis.  The 
veteran's and his representative's statements are construed 
as claims of entitlement to service connection for such 
disabilities.  Additionally, in the veteran's September 2003 
statement, he states that his hearing loss increases in 
severity every year.  Such statement is construed as a claim 
for an increased rating for the veteran's service-connected 
right ear hearing loss.  Therefore, these claims are referred 
to the RO for appropriate action.  


FINDINGS OF FACT

1.   Right otitis media status-post tympanoplasty is 
manifested by constant drainage. 

2.  The veteran is in receipt of a 10 percent rating, the 
schedular maximum, for service-connected right otitis media 
status-post tympanoplasty.


CONCLUSION OF LAW

The criteria for an evaluation in excess of 10 percent for 
right otitis media status-post tympanoplasty have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. 
§ 4.87, Diagnostic Code 6200 (2004).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Background

The veteran served on active duty from September June 1976 to 
June 1979 in the United States Army.

In a July 1980 rating decision, the RO granted service 
connection for chronic right otitis media, evaluated as 10 
percent disabling, effective June 16, 1979.  In a December 
1983 rating decision, the veteran's disability rating for 
service-connected chronic right otitis media was reduced to 
noncompensable, effective March 1, 1984.  A July 1991 rating 
decision granted service connection for right ear 
sensorineural hearing loss, evaluated as noncompensably 
disabling, effective June 16, 1979.  In a rating decision 
dated in January 1996, the RO granted an evaluation of 100 
percent for the period February 8, 1995, to April 1, 1995, 
based on surgical or other treatment necessitating 
convalescence pursuant to 38 C.F.R. § 4.30 for the veteran's 
chronic right otitis media, with the noncompensable rating 
resuming April 1, 1995.  A rating decision dated in April 
1997 reflects that the veteran was again awarded an 
evaluation of 100 percent for the period January 30, 1997, to 
March 1, 1997, pursuant to 38 C.F.R. § 4.30 for the veteran's 
chronic right otitis media.  Such rating decision also 
granted an increased rating, to 10 percent, for such service-
connected disability, effective March 1, 1997.  A January 
2000 rating decision granted an evaluation of 100 percent for 
the period November 10, 1999, to January 1, 2000, pursuant to 
38 C.F.R. § 4.30 for the veteran's chronic right otitis media 
with the 10 percent rating resuming January 1, 2000.  Such 
decision also granted service connection for tinnitus, 
evaluated as 10 percent disabling, effective June 10, 1999.  

Records from Dr. J. L. reflect that in December 2001, the 
veteran was having periodic fungal infestation originating in 
the skin of the ear canal.  It was noted that he had a 
mastoidectomy for a cholesteatoma on the right side in 
November 1999.  He had also had five different surgeries on 
the ear from 1979 to 1999.  In January 2002, it was recorded 
that the veteran was still having problems with drainage from 
the mastoid.  On examination, it was noted that the drainage 
appeared to be coming from the right mastoid posterior 
lateral wall where there was some erythema and perhaps even 
granulation tissue.  

In April 2002, it was noted that, historically, the veteran 
had seven operations on the right ear, most recently in 
November 1999, which resulted in a modified radical 
mastoidectomy canal down.  A fairly large defect in the ear 
canal connecting into the mastoid cavity was found and 
apparently that was where the cholesteatoma gained access.  
The cholesteatoma was extensive.  Upon examination, the 
veteran had recurring problems of otorrhea on the right side, 
even though the surgery looked very adequate.  There was a 
lot of thickened exfoliated skin extending into the mastoid 
and ear canal.  The eardrum looked unremarkable, except that 
it was also covered by the thickened keratin and exfoliating 
skin.  There was no evidence of any residual cholesteatoma.  

In May 2002 the veteran was having problems with drainage, 
thickening skin that was beginning to exfoliate, and an 
increasing amount of keratin in the right ear that indicated 
that there were still some air cells present, perhaps in the 
facial ridge area, despite surgery in July 1999.  The 
physician stated that the constant drainage was more than 
just an annoyance, it interfered with the veteran's quality 
of life and additional assistance was needed in dealing with 
his chronic mastoid infection.  

A June 2002 letter from Dr. M. L. at the Michigan Ear 
Institute indicates that the veteran was seen in consultation 
and complained of intermittent drainage from his right ear 
despite the use of antibiotic drops, lotions, and powders.  
On examination, the veteran's left ear was normal.  His right 
ear showed a canal-wall-down cavity with debris in the 
mastoid area, especially posteriorly superiorly, which was 
cleaned.  The veteran's meatoplasty was still somewhat small.  
Dr. L. indicated that the major problem was failure of 
cleansing of the cavity and decreased aeration to the cavity 
itself.  Dr. L. stated that surgery will be scheduled in 
order to markedly enlarge the veteran's meatoplasty and to 
inspect the mastoid to ensure against any recurrent disease.  

An August 2002 VA examination reflects that the veteran gave 
a history of a perforation of the right tympanic membrane in 
1978 while he was shooting mortars in a desert training in 
California.  The veteran stated that at that time, he was 
seen at the Air Force Hospital and his ear was cleaned up.  
He subsequently had six surgeries and was scheduled for a 
seventh.  The veteran had recurrence of otorrhea of the right 
ear eight months previously.  He was having constant high-
pitched tinnitus and difficulty hearing on the right side.  
Such hearing difficulty had been intermittent since 1980, but 
had been constant for the prior year.  Currently, the veteran 
was not on any antibiotic for otorrhea or otitis media.

Upon physical examination, the veteran's external ear was 
intact.  There was a deep indented scar in the right 
retroauricular groove.  External auditory canal was devoid of 
any scaling or edema.  There was a mucopurulent, light green 
colored discharge on the right ear.  Tympanic membrane was 
not visible on the right ear.  On the left ear, the tympanic 
membrane was intact and there was no discharge.  

Mastoid X-rays revealed normal pneumatization of the left 
mastoid air cells.  The inner ear structures could be faintly 
seen.  No destructive lesion could be identified.  On the 
right side, there was a lucency over the mastoid and the 
inner ear structures could not be adequately seen.  The 
findings were noted to be consistent with history of tympano-
mastoidectomy.  The examiner diagnosed chronic recurrent 
suppurative otitis media on the right side and status-post 
multiple surgeries on the right ear.  

Records from the Michigan Ear Institute reflect that the 
veteran had a diagnosis of chronic suppurative otitis media 
of the right ear.  In October 2002, he was scheduled for a 
right ear revision tympanoplasty, mastiodectomy, meatoplasty.  
It was noted that the veteran may return to work one week 
after his surgery.

Compliance with the Veterans Claims Assistance Act (VCAA)

On November 9, 2000, the VCAA was enacted.  See 38 U.S.C.A. 
§§ 5103, 5103A (West 2002).  Among other things, the VCAA 
amended 38 U.S.C.A. § 5103 to clarify VA's duty to notify 
claimants and their representatives of any information that 
is necessary to substantiate the claim for benefits.  The 
VCAA also created 38 U.S.C.A. § 5103A, which codifies VA's 
duty to assist, and essentially states that VA will make 
reasonable efforts to assist a claimant in obtaining evidence 
necessary to substantiate a claim.  Implementing regulations 
for the VCAA were subsequently enacted, which were also made 
effective November 9, 2000, for the most part.  See 66 Fed. 
Reg. 45,620 (Aug. 29, 2001) (codified at 38 C.F.R. §§ 3.102, 
3.159).  The intended effect of the implementing regulations 
was to establish clear guidelines consistent with the intent 
of Congress regarding the timing and scope of assistance VA 
will provide to claimants who file a claim for benefits.  See 
66 Fed. Reg. 45,620 (Aug. 29, 2001).  Both the VCAA and the 
implementing regulations are applicable in the present case, 
and will be collectively referred to as "the VCAA."

To comply with the aforementioned VCAA requirements, the RO 
must satisfy the following four requirements.  

First, the RO must inform the claimant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The veteran was sent a letter in July 
2002 that advised him only of the requirements necessary to 
establish service connection.  However, the Board finds that 
additional documentation in the file indicates that the 
veteran was adequately advised as to what evidence is 
necessary to substantiate his increased rating claim.  
Specifically, the October 2002 rating decision and the 
September 2003 statement of the case informed the veteran of 
the rating criteria pertinent to his service-connected otitis 
media.  

Second, the RO must inform the claimant of the information 
and evidence the VA will seek to provide.  See 38 U.S.C.A. 
§ 5103 (West 2002) and 38 C.F.R.                 § 
3.159(b)(1) (2004).  The July 2002 letter advised the veteran 
that VA would make reasonable efforts to obtain medical 
records, employment records, or records from other Federal 
agencies.  The veteran was also informed that if he supplied 
a release form and sufficient identifying information, VA 
would attempt to obtain private medical records.  

Third, the RO must inform the claimant of the information and 
evidence the claimant is expected to provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004).  The July 2002 letter notified the veteran that, for 
VA to request private records, he must submit a VA Form 21-
4142, Authorization and Consent to Release Information.  The 
letter further advised the veteran that he must provide 
enough identifying information about his records so VA can 
obtain them.  He was also informed that it was his 
responsibility to support his claim with appropriate 
evidence.  The veteran was requested to inform the RO of any 
additional information or evidence that he wished the RO to 
obtain.  

Finally, the RO must request that the claimant provide any 
evidence in the claimant's possession that pertains to the 
claim.  See 38 U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 
3.159(b)(1) (2004).  The Board observes that the RO never 
sent a letter specifically requesting that the veteran 
provide any evidence in his possession that pertained to his 
claim (as required by 38 C.F.R. § 3.159 (b)).  Even so, the 
Board finds that the veteran is not prejudiced by such 
failure.  The RO has consistently requested the veteran 
provide information about where and by whom he was treated 
for his right ear disability.  Moreover, the veteran has not 
identified any additional outstanding relevant medical 
evidence to be considered in connection with his claim.  
Therefore, for all of the aforementioned reasons, it is 
determined that the veteran is not prejudiced by the RO's not 
specifically requesting that he provide any evidence in his 
possession that pertained to his claim.

In short, the RO has informed the veteran of the information 
and evidence not of record that is needed, the information 
and evidence that the VA will seek to provide, and the 
information and evidence the veteran must provide.  See 38 
U.S.C.A. § 5103 (West 2002) and 38 C.F.R. § 3.159(b)(1) 
(2004); Quartuccio v. Principi, 16 Vet.App. 183 (2002).

In view of the procedures that have been undertaken in this 
claim, further development is not needed to comply with VCAA.  
The veteran has been informed of the information and evidence 
needed to substantiate his claim, and he has been made aware 
of how VA would assist him in obtaining evidence and 
information.  He has not identified any additional, relevant 
evidence that has not been requested or obtained.  The 
veteran has also been afforded a VA examination for the 
purpose of adjudicating his increased rating claim.  For the 
aforementioned reasons, there is no reasonable possibility 
that further assistance would aid in the substantiation of 
the claim.

Analysis

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 
38 C.F.R. Part 4 (2004).  The percentage ratings contained in 
the Rating Schedule represent, as far as can be practicably 
determined, the average impairment in earning capacity 
resulting from diseases and injuries incurred or aggravated 
during military service and their residual conditions in 
civil occupations.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1 
(2004).  The basis of disability evaluation is the ability of 
the body as a whole, or of the psyche, or of a system or 
organ of the body to function under the ordinary conditions 
of daily life including employment.  38 C.F.R. § 4.10 (2004).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for that rating.  Otherwise the lower rating will be 
assigned.  38 C.F.R. § 4.7 (2004).  All benefit of the doubt 
will be resolved in the veteran's favor.  38 C.F.R. § 4.3 
(2004).

In general, all disabilities, including those arising from a 
single disease entity, are rated separately, and all 
disability ratings are then combined in accordance with 
38 C.F.R. § 4.25 (2004).  Pyramiding, the evaluation of the 
same disability, or the same manifestation of a disability, 
under different diagnostic codes, is to be avoided when 
rating a veteran's service-connected disabilities.  38 C.F.R. 
§ 4.14 (2004).  It is possible for a veteran to have separate 
and distinct manifestations from the same injury which would 
permit rating under several diagnostic codes, however, the 
critical element in permitting the assignment of several 
ratings under various diagnostic codes is that none of the 
symptomatology for any one of the conditions is duplicative 
or overlapping with the symptomatology of the other 
condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 
(1994).

Diagnostic Code 6200 provides for a 10 percent rating for 
chronic suppurative otitis media, mastoiditis, or 
cholesteatoma (or any combination) during suppuration or with 
aural polyps.  A note provides that hearing impairment and 
complications such as labyrinthitis, tinnitus, facial nerve 
paralysis, or bone loss of skull, should be evaluated 
separately.  38 C.F.R. § 4.87, Diagnostic Code 6200 (2004). 

The veteran's service-connected right otitis media status-
post tympanoplasty is currently evaluated as 10 percent 
disabling pursuant to 38 C.F.R. § 4.87, Diagnostic Code 6200, 
effective January 1, 2000.  The veteran contends that he is 
entitled to an increased rating as his service-connected 
right ear disability is manifested by hearing loss, 
dizziness, and constant drainage.  He states that he has had 
seven surgeries and has missed an excessive amount of work 
due to his right otitis media symptoms, to include infections 
and drainage.  As such, the veteran claims that he is 
entitled to a rating in excess of 10 percent for such 
disability.

In accordance with 38 C.F.R. §§ 4.1, 4.2, 4.41, 4.42 (2004) 
and Schafrath v. Derwinski, 1 Vet. App. 589 (1991), the Board 
has reviewed all evidence of record pertaining to the history 
of the veteran's service-connected right otitis media.  The 
Board has found nothing in the historical record that would 
lead to the conclusion that the current evidence of record is 
not adequate for rating purposes.  The Board is of the 
opinion that this case presents no evidentiary considerations 
that would warrant an exposition of remote clinical histories 
and findings pertaining to this disability beyond that which 
is set out herein below.  In an increased rating case the 
present disability level is the primary concern and past 
medical reports do not take precedence over current findings.  
Francisco v. Brown, 7 Vet. App. 55 (1994).  

As indicated previously, the veteran is currently assigned a 
10 percent disability rating in contemplation of chronic 
suppurative otitis media during suppuration or with aural 
polyps.  The evidence of record clearly shows that the 
veteran's right ear disability is manifested by constant 
drainage.  The Board observes that the veteran's currently 
assigned 10 percent evaluation is the maximum schedular 
rating under Diagnostic Code 6200.  Therefore, he is not 
entitled to an increased evaluation under such Diagnostic 
Code. 

The Board observes that the veteran and his representative 
have alleged increased severity in his right ear hearing loss 
as well as additional disabilities manifested by dizziness, 
feeling off balanced, bone loss, labyrinthitis, and possible 
facial nerve paralysis.  A note to Diagnostic Code 6200 
indicates that hearing impairment, labyrinthitis, tinnitus, 
facial nerve paralysis, and bone loss of the skull should be 
rated separately.  As such, these issues have been referred 
to the RO in the Introduction for appropriate action.  

Consideration has also been given to the potential 
application of the various provisions of 38 C.F.R. Parts 3 
and 4 (2004), as required by Schafrath v. Derwinski, 1 Vet. 
App. 589 (1991).  However, the Board finds no basis upon 
which to assign a higher disability evaluation.  The Board 
notes that the August 2002 VA examiner observed a deep, 
indented scar in the right retroauricular groove.  There is 
no evidence of record, to include the veteran's subjective 
complaints, that such is symptomatic or of a size warranting 
consideration under diagnostic codes pertinent to scars.  As 
such, review of the record otherwise fails to reveal any 
additional functional impairment associated with his right 
otitis media to warrant consideration of alternate rating 
codes.  

The Board has considered the applicability of the benefit of 
the doubt doctrine.  However, the preponderance of the 
evidence is against the veteran's claim for an increased 
evaluation of right otitis media status-post tympanoplasty.  
Therefore, the benefit of the doubt doctrine is not 
applicable in the instant appeal.  38 U.S.C.A. § 5107 
(West 2002); 38 C.F.R. §§ 4.3, 4.7.

The Board has also considered whether the case should be 
referred for extra-schedular consideration.  An extra-
schedular disability rating is warranted if the case presents 
such an exceptional or unusual disability picture with such 
related factors as marked interference with employment or 
frequent periods of hospitalization that application of the 
regular schedular standards would be impracticable.  38 
C.F.R. § 3.321(b)(1) (2004).  In this case, while the veteran 
has indicated that his right ear disability has contributed 
to excessive time off from work due to infections, drainage, 
doctor appointments, and surgeries, the Board finds no 
evidence that the veteran is unable to work due to such 
service connected disability.  Specifically, the veteran has 
had seven surgeries on his ear over approximately twenty-plus 
years, and most recently in October 2002, he missed only a 
week of work due to such surgery.  The Board observes that 
when the veteran has claimed a temporary total evaluation for 
surgery and the evidence supports such contention, he has 
been awarded a temporary 100 percent evaluation due to 
treatment of a service-connected condition requiring 
convalescence under 38 C.F.R. § 4.30.  Currently, however, 
the medical evidence shows that any objective manifestations 
of the veteran's right ear disability are exactly those 
contemplated by the schedular criteria and considered in the 
10 percent rating assignment.  In sum, there is no indication 
in the record that the average industrial impairment from the 
disability would be in excess of that contemplated by the 
assigned evaluation.  Therefore, the Board has determined 
that referral of this case for extra-schedular consideration 
is not in order.


ORDER

An increased rating for right otitis media status-post 
tympanoplasty, currently evaluated as 10 percent disabling, 
is denied.



	                        
____________________________________________
	G. H. Shufelt
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


